Citation Nr: 0031263	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the injuries sustained in an accident on October 21, 
1994 were the result of willful misconduct for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran provided oral testimony before the undersigned 
Veteran's Law Judge at a videoconference with the RO held in 
January 2000, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

2.  The probative medical evidence shows that the injuries 
sustained in an accident on October 21, 1994 were the 
proximate and immediate result of the veteran's intoxication.  


CONCLUSION OF LAW

The injuries sustained in an accident on October 21, 1994 
resulted from the veteran's willful misconduct.  38 U.S.C.A. 
§§ 105, 1110, 1131, 1521 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On October 21, 1994, the veteran was involved in a post-
service accident in which he was hit by an on-coming train.  

Police reports document the accounts of several officers who 
reported to the scene of the accident.  It was indicated that 
the accident occurred at night.  

Upon inspection of the scene of the accident, it was 
determined that the veteran had been hit by the stairs 
immediately behind the cow catcher on the left side of the 
train engine; tissue and other matter was found at this 
location.  

The engineer and conductor were interviewed by several of the 
police on hand.  In each of the interviews, it was reported 
that the train was heading southbound when the lights 
illuminated the veteran.  The engineer recalled that the 
veteran appeared to be bending over and straddling the east 
rail.  The engineer reported that he started blowing the horn 
continuously with no response from the veteran.  Emergency 
braking procedures were initiated without success, and the 
train hit the veteran.  It was later determined that the 
train was moving at a rate of 37 miles per hour at the time 
of impact.  Officer RH noted that this indicated that the 
train was traveling within the speed limit for trains 
traveling through the city.  

It was also noted that neither the conductor nor the engineer 
appeared to be physically or mentally incapacitated in any 
way during the interviews.

Officer RH reported that the engine was inspected and that 
the headlight was on.  Inspection of the rails immediately 
under the engine revealed traces of white sand as well as 
scorching of the engine wheels, indicating that sand was 
applied to the rails during emergency braking.  The crossing 
lights, bells, and crossing arms in the vicinity were checked 
and found to be functioning properly.  

It was noted that the veteran appeared intoxicated, and had 
an unopened bottle of Thunderbird wine in his possession.  

Following the identification of the injuries, the veteran was 
transferred to Harborview Medical Center.  

Records from Harborview Medical Center show that the veteran 
was admitted there on October 21, 1994.  The discharge report 
documents no reference to blood alcohol levels.  It only 
documents his history of being hit by a train and the 
examination and treatment of the injuries resulting from that 
accident.  Blood pressure on admission was "90/palp."  A 
trauma note documented that he was alert and oriented times 
three.  An emergency note dated from October 21, 1994 
documented a positive history of alcohol use.  

However, there is a record of a blood test performed on 
October 21, 1994.  This test revealed the veteran's ethyl 
alcohol content to be 357 milligrams per 100 milliliters 
(mg/dL).  

A rehabilitation consultation note dated from November 1994 
documented that the veteran could not remember the events 
surrounding the accident.  It was noted that he had been 
homeless for 10 years and was not employed at the time of the 
accident.  He had worked on and off unloading groceries from 
trucks for six years.  It was also noted that he had a 
history of alcohol use.  A friend was documented as reporting 
that his alcohol consumption was heavy.  

In a February 1995 Rehabilitation Medicine Clinic note it was 
recorded that the veteran had a history of significant 
alcohol use in the past and indicated that alcohol was 
involved in his train accident.  

In a June 1995 Rehabilitation Medicine Clinic note the 
history of a train accident was again recorded.  A history of 
alcohol abuse was noted, and it was again indicated that it 
was a factor in the injuries resulting from the train 
accident.  

The remainder of records from Harborview Medical Center 
primarily document medical treatment of the problems stemming 
from the train accident.  They do not specifically address 
the accident or the veteran's condition at the time of the 
accident.  

With only a few exceptions, records from the University of 
Washington Medical Center (UWMC) primarily document the 
treatment of multiple medical problems suffered by the 
veteran without discussing the October 1994 train accident in 
detail, and without discussing his condition at the time of 
the accident.  

During a June 1997 evaluation, the veteran was noted as 
reporting that he was intoxicated at the time he was hit by 
the train in October 1994.  He also noted that he had no 
recollection of the week prior to, or the week following the 
accident.  It was noted in another June 1997 examination 
report that he was intoxicated at the time of his train 
accident.  

In September 1999 the RO issued a supplemental statement of 
the case (SSOC) in which it specifically noted the 
significance of blood alcohol levels as published in the 17th 
Edition of Merck Manual.  Citing to the Merck Manual, the RO 
noted that a blood alcohol concentration of 50 mg/dL produces 
sedation or tranquility; 50 to 150 mg/dL, lack of 
coordination; 150 to 200 mg/dL, intoxication (delirium); and 
300 to 400 mg/dL, unconsciousness.  

The RO also noted the Merck Manual's definition that the 
legal blood alcohol concentration while driving is less than 
or equal to 100 mg/dL, and that intoxication is often defined 
as present at this level.  

In January 2000 a hearing before the Board was conducted.  A 
transcript of the testimony has been associated with the 
claims file.  It was contended that the veteran's injuries 
sustained in the October 1994 accident were not the result of 
willful misconduct.  Transcript, p. 2.  It was contended that 
his intoxication had very little or nothing to do with the 
actual train injury, or how it came about.  Id.  
The veteran testified that he was semi-employed unloading 
trucks at the time he was injured.  Tr., p. 3.  The 
representative noted that he had a high blood alcohol content 
and that he was working at this time.  However, the veteran 
testified that he did not work when he was drinking heavily.  
Id.  

The veteran testified that he had no memory of the actual 
trauma.  Tr., pp. 3-4, 5.  He noted that the point at where 
he was hit was a common crossing.  Tr., p. 4.  

The representative stated that the veteran was crossing the 
tracks at the time to go back to work.  The veteran testified 
in response that that was what he normally did.  He stated 
that he also would meet up with people he worked with, and 
that these were the only reasons he could think of why he was 
crossing the tracks, "if I was going that way."  Id.  

The veteran indicated that his actions did not constitute 
willful misconduct because he did not deliberately put 
himself in harm's way.  He also theorized that he got shoved 
into the train or was standing a little too close to the 
train while waiting for it to pass by.  Tr., p. 5.  

It was also contended that his alcohol consumption was not a 
reckless act, and that the injuries he sustained were not the 
result of his alcohol consumption.  Id.  

Criteria

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.301(b) (2000).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action, that involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
and will not be determinative unless it is the proximate 
cause of injury.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  See 38 C.F.R. § 3.1(n).  

The Court has held that "willful misconduct" involves an act 
of conscious wrongdoing or known prohibited action or 
deliberate or intentional wrongdoing and it must be the 
proximate cause of the injury, disease or death.  Daniels v. 
Brown, 9 Vet. App. at 350-51.

Black's Law Dictionary defines proximate cause as "[t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary at 1225 (6th ed., 1990).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994).  

The Court has held that VA must establish that denial of the 
claim is justified by a preponderance of the evidence.  Smith 
v. Derwinski, 2 Vet. App. 241, 244 (1992).  

The Board notes that the recently established and more 
stringent "clear and convincing standard" set out by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) does not apply to this case.  See 
Forshey v. Gober, No. 99-7064 (Fed. Cir. Sept. 20, 2000).  

The Federal Circuit Court held that the clear and convincing 
evidence standard was required to rebut the in the line of 
duty presumption under 38 U.S.C.A. § 105.  Id.  As the issue 
in this case revolves around post-service events for pension 
purposes, the line of duty presumption does not attach.  
Therefore, the clear and convincing evidence standard also 
does not attach in this instance.  


In light of the above, when all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Smith, 
supra.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102.

Analysis

Before proceeding with discussing the merits of the case, the 
Board first notes that the law with respect to the duty to 
assist has been significantly altered.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

 (1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case at hand, the service medical records do not 
appear to be on file.  However, the issue in this case does 
not in any way involve the veteran's military service.  
Rather, it involves the issue of whether post-service 
injuries sustained in an October 1994 accident were the 
result of the veteran's willful misconduct for pension 
purposes.  Therefore, the absence of the service medical 
records from the claims folder does not prejudice the veteran 
with respect to this particular claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran was notified of what evidence was needed to 
substantiate his claim, provided authorizations for the 
release of such evidence, and the RO has obtained that 
evidence, namely medical records from the UWMC and from 
Harborview Medical Center, as well as the police reports 
submitted by the veteran.  

The veteran has not identified any other relevant evidence 
which the RO has not already obtained.  

The Board also finds that a remand for a VA opinion is not 
necessary in this instance because there is sufficient 
evidence on file to make a decision on the issue.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  Therefore, the duty to assist has been 
satisfied in this instance.  

The Board notes that the new legislation was passed after the 
issuance of the most recent SSOC.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its entirety.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

After carefully reviewing the evidence of record, the Board 
concludes that a preponderance of the evidence establishes 
that the veteran's injuries resulting from the October 21, 
1994 train accident were the proximate result of his own 
willful misconduct, namely, his intoxication.  The evidence 
establishes that the veteran was intoxicated at the time he 
was hit by the train.  

According to Officer RH, who reported to the scene of the 
accident, the veteran appeared intoxicated and had an 
unopened bottle of Thunderbird wine in his possession.  

Shortly thereafter, the veteran's blood alcohol concentration 
was measured at Harborview Medical Center, and was found to 
be 357 mg/dL.  As was noted by the RO, a blood alcohol 
concentration of 300 to 400 mg/dL is defined in the Merck 
Manual as producing unconsciousness, and is well over the 
level at which intoxication is often defined as present.  In 
addition, it has been essentially conceded by the veteran 
that he was intoxicated at the time of the accident.  See 
Tr., pp. 2-3.  

Therefore, the evidence establishes that the veteran was 
intoxicated at the time he was hit by the train.  

The next question to be determined is whether the veteran's 
intoxication was the proximate and immediate cause of his 
accident and resulting injuries.  For reasons that will be 
discussed below, the Board concludes that his intoxication 
was the proximate and immediate cause of his accident and 
resulting injuries.  38 C.F.R. § 3.301(c)(2).  



The veteran has essentially contended that his intoxication 
played little or no part in his accident and resulting 
injuries.  He has contended that he may have been shoved into 
the train or was standing too close to the train when it hit 
him, and that this was the cause of his accident.  See Tr., 
pp. 2, 5.  

The Board is of the opinion that the veteran's intoxication 
was the proximate and immediate cause of the October 1994 
accident, and that there is a preponderance of the evidence 
that supports this finding.  

The Board is also of the opinion that the probative value of 
such evidence outweighs the evidence presented in support of 
the veteran's claim.  In particular, the veteran's theories 
of how the accident occurred are of little probative value in 
light of his admission that he has no memory of the event.  

As was stated above, the evidence establishes that the 
veteran was intoxicated at the time of the accident.  

While the police reports did not provide a conclusion as to 
whether the accident resulted from the veteran's 
intoxication, it was found on two separate occasions at 
Harborview Medical Center (February and June 1995), the 
facility where he was first treated for his accident-related 
injuries, that alcohol was a factor in the train accident.  

While these opinions would likely be insufficient to 
establish proximate cause on their own, there is other 
evidence in the record tending to demonstrate that the 
accident did not result from a cause other than the veteran's 
intoxication.  

In contrast to the veteran's testimony that he may have been 
shoved into the train or was merely standing too close to the 
tracks, in each of the interviews with the engineer it was 
reported that the veteran appeared to be bending over and 
straddling the east rail at the time he was hit.  



The engineer reported that he started blowing the horn 
continuously with no response from the veteran.  Emergency 
braking procedures were initiated without success, and the 
police confirmed that this procedure had been implemented.  

While the accident occurred at night, the engine was 
inspected and it was found that the headlight was on.  The 
crossing lights, bells, and crossing arms in the vicinity 
were checked and found to be functioning properly.  

It was later determined that the train was moving at a rate 
of 37 miles per hour at the time of impact.  Officer RH noted 
this indicated that the train was traveling within the speed 
limit for trains traveling through the city.  

It was noted on multiple interviews that neither the 
conductor nor the engineer appeared to be physically or 
mentally incapacitated in any way.

In sum, the evidence establishes that the veteran was 
intoxicated when he was hit by the train; there are medical 
opinions finding that his alcohol abuse was a factor in the 
accident; and there is other evidence (the police reports) 
which indicates that the injury did not result from factors 
other than his intoxication.  

Accordingly, the Board concludes that there is a 
preponderance of the evidence that the injuries resulting 
from the veteran's October 1994 train accident were the 
proximate and immediate result of his intoxication.  

Therefore, the October 1994 accident and resulting injuries 
were the proximate result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131, 1521; 38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2).  



ORDER

The injuries sustained in an accident on October 21, 1994 
were the result of the veteran's willful misconduct.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


